Sharpe, C. J.
This case was tried by the court without a jury. No findings were requested, made, or filed. We are therefore not informed as to the facts on which the trial court concluded as a matter of law that plaintiff could not recover on his claim nor defendant on his set-off. The statute and rule requiring findings of fact and conclusions of law in cases tried by the court without a jury have been of such long standing, and this court has so-many times declined to decide cases on records such as the one before us, that it seems unnecessary to indulge in further discussion or statement. See Alexander Co. v. Griggs, 240 Mich. 71.
The judgment is affirmed.
Bird, Flannigan, Fellows, Wiest, Clark, and McDonald, JJ., concurred.
The late Justice Snow took no part in this decision.